Order filed December 20, 2018.




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00823-CV
                                 ____________

                              IN RE EXPUNCTION


                    On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-41949


                                        ORDER

      The reporter’s record in this case was due October 29, 2018. See Tex. R. App.
P. 35.1. On September 24, 2018, the court reporter notified this court that no record
was taken. On December 17, 2018, this court was informed that a record was taken.
The court has not received a request to extend time for filing the record. The record
has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

      We order Gina Jackson, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM